

114 S195 IS: 401(Kids) Education Savings Account Act of 2015
U.S. Senate
2015-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 195IN THE SENATE OF THE UNITED STATESJanuary 20, 2015Mr. Kirk (for himself, Mr. Vitter, and Mr. Toomey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to improve and expand Coverdell education savings
 accounts.1.Short titleThis Act may be cited as the 401(Kids) Education Savings Account Act of 2015.2.Elimination of income-based reduction in permitted contributions to Coverdell education savings accountsParagraph (1) of section 530(c) of the Internal Revenue Code of 1986 is amended by striking to an account under this section and inserting to an account under this section in a taxable year beginning before January 1, 2016,.3.Increase in annual contribution limitation for Coverdell education savings accounts(a)In generalClause (iii) of section 530(b)(1)(A) of the Internal Revenue Code of 1986 is amended by striking $2,000 and inserting the dollar amount in effect under section 2503(b) (relating to exclusion from gifts) for the taxable year.(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning after December 31, 2015.4.Allowance of home school expenses as qualified education expenses for purposes of a Coverdell
 education savings account(a)In generalParagraph (3) of section 530(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:(C)Private schoolFor purposes of this section, the term private school includes any home school that meets the requirements of State law applicable to such home schools, whether or not such school is deemed a private school for purposes of State law..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2015.5.Qualified distributions from a Coverdell education savings account for first home purchases(a)In generalParagraph (1) of section 530(b) of the Internal Revenue Code of 1986 is amended by striking qualified education expenses and inserting qualified expenses.(b)Qualified
 expensesSubsection (b) of section 530 of the Internal Revenue Code of 1986, as amended by this Act, is amended by redesignating paragraphs (2), (3), and (4) as paragraphs (4), (5), and (6), respectively, and by inserting after paragraph (1) the following new paragraphs:(2)Qualified
 expensesThe term qualified expenses means—(A)qualified first-time homebuyer expenses, and(B)qualified education expenses.(3)Qualified
				first-time homebuyer expenses(A)In
 generalThe term qualified first-time homebuyer expenses means, in the case of a designated beneficiary who is a first-time homebuyer, the qualified acquisition costs with respect to a principal residence of such beneficiary.(B)DefinitionsThe terms first-time homebuyer, qualified acquisition costs, and principal residence have the same meaning as when used in section 72(t)(8)..(c)Conforming
 amendments(1)Paragraph (4)(A)(ii) of section 530(b) of the Internal Revenue Code of 1986, as redesignated by subsection (b), is amended by striking as defined in paragraph (3) and inserting as defined in paragraph (5).(2)Subparagraphs (A), (B), and (D) of section 530(d)(1) of such Code are each amended by striking qualified education expenses each place it appears and inserting qualified expenses.(3)The heading of paragraph (2) of section 530(d) of such Code is amended by striking education expenses and inserting expenses.(4)The heading of paragraph (4) of section 530(d) of such Code is amended by striking educational expenses and inserting expenses.(5)Subclause (I) of section 529(c)(3)(B)(vi) of such Code is amended by striking to which clauses (i) and (ii) and section 530(d)(2)(A) apply and inserting for qualified higher education expenses to which clauses (i) and (ii) apply and for qualified education expenses to which section 530(d)(2)(A) applies.(6)Clause (vi) of section 529(c)(3)(B) of such Code is amended by striking and section 530(d)(2)(A). and inserting and the amount of the exclusion with respect to qualified education expenses under section 530(d)(2)(A)..(d)Effective
 dateThe amendments made by this section shall apply to distributions made in taxable years beginning after December 31, 2015.6.Qualified
			 rollover contributions from Coverdell education savings accounts to Roth
			 IRAs(a)In
 generalParagraph (5) of section 530(d) of the Internal Revenue Code of 1986 is amended by inserting , or into a Roth IRA of the beneficiary after as of such date.(b)Conforming
 amendment; technical correctionParagraph (1) of section 408A(e) of the Internal Revenue Code of 1986 is amended to read as follows:(1)In
 generalThe term qualified rollover contribution means a rollover contribution to a Roth IRA from another such account, from an eligible retirement plan (as defined in section 402(c)(8)(B)), or from a Coverdell education savings account (as defined in section 530(b)(1)), but only if—(A)such rollover contribution meets the requirements of section 408(d)(3),(B)in the case of a rollover contribution from an eligible retirement plan described in clause (iii), (iv), (v), or (vi) of section 402(c)(8)(B), such contribution meets the requirements of section 402(c), 403(b)(8), or 457(e)(16), whichever is applicable, and(C)in the case of a rollover contribution from a Coverdell education savings account, such contribution meets the requirements of section 530(d)(5).For
				purposes of section 408(d)(3)(B), there shall be disregarded any
			 qualified
				rollover contribution from an individual retirement plan (other
			 than a Roth
				IRA) to a Roth
				IRA..(c)Effective
 dateThe amendments made by this section shall apply to rollover contributions made in taxable years beginning after December 31, 2015.